Exhibit 31.1 Certification I, Yakov Kogan, certify that: 1. I have reviewed this Amendment No.1 to the Annual Report on Form 10-K of Cleveland BioLabs, Inc.; and 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report. Date: April 30, 2013 By: /s/ Yakov Kogan Yakov Kogan Chief Executive Officer (Principal Executive Officer)
